McAdoo, J.,
on rehearing.—Ebenezer Allen held a written obligation of the appellee, W. R. Baker, for the sum of $7500, executed June 30, 1859, payable five years after date.
On December 11, 1862, Allen (who was at the time in the Confederate military service at Columbia, S. C.) wrote the following letter:
“ W. It. Baker, Esq.:
“Sib: Please pay to my wife, Mrs. S. J. Allen, all or any portion of the sum of $7500, which will become due and payable from you to me, upon contract for railroad stock, sometime in June (say on or about the twenty-ninth day of that month), 1864, deducting, if you choose, ten per cent, from the day of payment until maturity of *226the debt, and her receipt or receipts shall be as good and valid to you therefor as my own would be.
(Signed) “Ebenezer Allen.”
Before this letter was received by Baker, he had paid a small portion of the debt to Mrs. Allen. Payments were made from time to time, until May 15, 1863, when the last payment was made, Mrs. Allen endorsing on the note the several payments. The payments were made in Confederate money.
In the fall of 1863, after the note had been paid off, Ebenezer Allen died at Richmond, Va. He left a will, his wife being sole executrix and sole devisee and legatee of his estate.
She accepted the estate and filed an inventory. The will was proven up in 1864, and in April of that year she received from Baker one hundred and fifty shares of Central Railroad stock,. which Baker held for Ebenezer Allen, as trustee, and which said shares of stock were mentioned in the same obligation of Baker for $7500.
She executed to Baker the following receipt:
“Received of W. R. Baker the one hundred find fifty shares of Central Railroad stock named in above contract held by him as trustee; and the agreement to pay $7500 having been heretofore paid, the above contract is declared settled, canceled and annulled.
“Houston, April35, 1864.
(Signed) “ Josephine Allen.”
This last receipt was executed about a year after the last payment was made, and after the death of Ebenezer Allen—after the probate of the will, after the return of the inventory, and after she had taken charge of the estate as executrix and legatee.
The inventory (showing about $30,000 of assets) did *227not embrace the claim against Baker for §7500, though it did include the one hundred and fifty shares of railroad stock embraced in the same contract.
The entire indebtedness of the estate of Ebenezer Allen amounted to less than $2000.
It has been the uniform ruling of this court that contracts based on payment in Confederate money, or tainted with Confederate money considerations, would' not and could not be enforced by the courts in this State. But we have also held, and see no reason to change the ruling, that those who have voluntarily executed their contracts, paid and received, in satisfaction of demands, Confederate money, would be left by the courts precisely where they had placed themselves. We see no reason and know no authority for interference in such a case.
This is not an action by creditors of Ebenezer Allen, but of his surviving wife, who acted as his authorized agent, who, in his absence long continued from the State, would have been competent, we think, to act without his special authority; who is his sole legatee; who ratified her own acts as agent after she became alone responsible for them, and who does not, in our judgment, present such equities as entitles her to any relief in this case.
We therefore affirm the judgment of the District Court.
Aeeirmed.